Citation Nr: 1037809	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  10-31 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
disabling for service-connected pilonidal cyst, post-operative.

2.  Entitlement to an increased rating in excess of 10 percent 
disabling for service-connected internal and external 
hemorrhoids.

3.  Entitlement to service connection for residuals of cystectomy 
for bladder cancer (claimed as urostomy).

4.  Entitlement to service connection for partial laryngectomy 
(removal of vocal cords and the ability to speak) due to larynx 
cancer, also claimed as a result of herbicide exposure.

5.  Entitlement to service connection for residuals of right and 
left neck dissection. 

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for atrial fibrillation.

8.  Whether new and material evidence has been received to reopen 
a service connection claim for bilateral hearing loss, and if so, 
whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1957 and January 1958 to January 1974, during the Korean 
Conflict, peacetime, and the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2009 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, Regional Office (RO), 
which denied increased ratings in excess of 10 percent disabling 
for service-connected pilonidal cyst, post-operative, and 
internal and external hemorrhoids; denied service connection for 
urostomy, partial laryngectomy, right and left neck dissection, 
sleep apnea, and atrial fibrillation; and determined that new and 
material evidence had not been received to reopen a service 
connection claim for bilateral hearing loss.  The Veteran 
disagreed with such decisions and subsequently perfected an 
appeal.   

The service connection claim for bilateral hearing loss was 
previously denied in a December 1987 rating decision.  The 
requirement of submitting new and material evidence to reopen a 
claim is a material legal issue the Board is required to address 
on appeal, despite the RO's action.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  As such, the issues are appropriately 
captioned as above. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating in excess of 10 
percent disabling for service-connected pilonidal cyst, post-
operative; service connection for partial laryngectomy (removal 
of vocal cords and the ability to speak) due to larynx cancer 
(also claimed as a result of herbicide exposure) and residuals of 
right and left neck dissection; service connection for sleep 
apnea; and whether new and material evidence has been received to 
reopen a service connection claim for bilateral hearing loss, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected internal and external 
hemorrhoids is manifested by occasional rectal bleeding.  There 
is no evidence of persistent bleeding and secondary anemia, or 
fissures.  

2.  The competent medical evidence does not show that the 
Veteran's service-connected internal and external hemorrhoids is 
so exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.  Further, 
evidence of unemployability is not raised by the record.   

3.  The Veteran is currently variously diagnosed with bladder 
cancer, status-post cystectomy with urostomy; and atrial 
fibrillation with controlled ventricular response. 



4.  The Veteran's service treatment records (STRs) are negative 
for any complaints, treatment, and/or diagnoses of any bladder 
disability, to include bladder cancer, status-post cystectomy 
with urostomy; and there is no objective evidence relating any 
bladder disability, to include bladder cancer, status-post 
cystectomy with urostomy, to his active service or any incident 
therein.       

5.  Although the Veteran's STRs contain complaints of 
palpitations and sinus tachycardia, a cardiovascular disability, 
to include atrial fibrillation, was not exhibited within the 
first post-service year; and there is no objective evidence 
relating any cardiovascular disability, to include atrial 
fibrillation, to his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
10 percent disabling for service-connected internal and external 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.114 Diagnostic Code 7336 (2009); Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

2.  Residuals of cystectomy for bladder cancer (claimed as 
urostomy) were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2009).   

3.  Atrial fibrillation was not incurred in or aggravated by 
service, and atrial fibrillation may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist - Increased Rating Claim 
for Hemorrhoids and Service Connection Claims for Bladder 
Cancer (Urostomy), 
and Atrial Fibrillation

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a February 2009 letter.  
This letter fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
service connection claims; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In an attachment to the February 2009 notice letter, the RO also 
advised the Veteran as to how disability ratings and effective 
dates are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  

Further, with regard to the Veteran's increased rating claim for 
hemorrhoids, the Board acknowledges a decision from the Court 
that provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
points out that the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 
(Fed.Cir. 2009).  In any event, Vazquez-Flores was limited to 
claims involving increased ratings, and is not applicable to 
claims, such as the one in this matter, involving an appeal of 
the initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for an 
increased initial rating after the claim for service connection 
has been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the claims file contains the Veteran's STRs, VA 
medical evidence, private medical evidence, a newspaper article 
regarding sleep apnea, and the statements submitted by or on 
behalf of the Veteran.  

The Veteran was afforded and underwent Compensation and Pension 
(C&P) examinations to determine the severity of his service-
connected internal and external hemorrhoids disability, and the 
etiology of his atrial fibrillation disabilities at the VA 
Medical Center (VAMC) in Bay Pines, Florida, in September 2009.  
The Board acknowledges the Veteran's argument that the September 
2009 VA examinations and opinions are flawed and/or inadequate 
because the examinations and opinions were rendered by a 
physician's assistant rather than a physician; and thus, he 
should be afforded new examinations with opinions.  See October 
2009 "Statement in Support of Claim," VA Form 21-4138; June 
2010 "Appeal to Board," VA Form 9.  The Board finds that the 
September 2009 examinations are adequate to decide the Veteran's 
claims for the following reasons.  The Board is entitled to 
assume the competence of a VA examiner.  See Hilkert v. West, 12 
Vet.App. 145, 151 (1999) ("[T]he Board implicitly accepted [the 
VA examiner's] competency by accepting and relying upon the 
conclusions in her opinion."), aff'd, 232 F.3d 908 
(Fed.Cir.2000).  Further, the Veteran must show, by evidence 
other than mere allegation that the Board cannot rely on an 
examiner in a particular case.  See Cox v. Nicholson, 20 Vet. 
App. 563, 568-69 (2007) (a nurse's opinion provided within the 
scope of his or her training is competent medical evidence).  
However, there is absolutely no legal requirement that medical 
examinations only be conducted by physicians. See, e.g., Cox, 
supra; Goss v. Brown, 9 Vet.App. 109, 114 (1996) (recognizing 
that nurses' statements regarding nexus were sufficient to make a 
claim well grounded); Williams v. Brown, 4 Vet.App. 270, 273 
(1993) (finding opinions of a VA registered nurse therapist 
competent medical testimony and requiring the Board to provide 
reasons or bases for finding those opinions unpersuasive).  There 
is no evidence that would tend to show the September 2009 
physician's assistant was not competent and qualified to examine 
the Veteran and provide an opinion.  

Furthermore, the September 2009 VA opinions obtained in this case 
are more than adequate, as the opinions are predicated on the 
Veteran's history and a full reading of the medical records in 
the Veteran's claims file, including the Veteran's STRs, 
consideration of all the pertinent evidence of record, and a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal have been met, and a 
remand is not necessary in order to afford the Veteran another VA 
examination.  See 38 C.F.R. § 3.159(c) (4) (2009).  

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with respect 
to his service connection claim for residuals of cystectomy for 
bladder cancer (claimed as urostomy).  However, in light of the 
uncontroverted facts, as discussed below, the Board finds that 
the evidence, which indicates that he did not complain of, was 
not treated for, and was not diagnosed with any bladder cancer or 
any other disability of the bladder  in-service, and did not seek 
treatment for any bladder cancer disability until many years 
after service, an examination is unnecessary to decide this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) 
(citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis for Increased Rating Claim for 
Hemorrhoids

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has held that in determining the 
present level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary. 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

The Veteran is currently in receipt of a 10 percent disability 
rating under 38 C.F.R. §  4.114, Diagnostic Code 7336, for 
hemorrhoids.  A 10 percent rating contemplates external or 
internal hemorrhoids that are large or thrombotic, irreducible, 
with excessive redundant tissue, and evidencing frequent 
recurrences.  A higher 20 percent rating is warranted when there 
is persistent bleeding and with secondary anemia or when there 
are hemorrhoids with fissures.  38 C.F.R. § 4.114 (a), Diagnostic 
Code 7336 (2009).  A 30 percent rating may be assigned under 
Diagnostic Code 7334 when there is evidence of persistent or 
frequently recurring rectal prolapse.

Evidence relevant to the severity of the Veteran's internal and 
external hemorrhoids includes a September 2009 VA Rectum and Anus 
Examination Report.  The Veteran reported an onset of hemorrhoids 
in 1956 and complained of occasional bleeding from his rectum.  
He reported that he had no current treatment for the disability.  
He also reported that he retired from his position in the civil 
service in information technology in 1989 due to eligibility of 
age and duration of work.  Upon physical examination, the 
examiner noted no spinal cord injury related to the rectum or 
anus, no recurrent anal infections, no anal itching, no burning, 
no diarrhea, no difficulty passing stool, no pain, no tenderness, 
no swelling, no fecal incontinence, and no preianal discharge.  
The examiner noted occasional rectal bleeding.  The examiner also 
noted that there were no hemorrhoids or fistulas present, no loss 
of sphincter control, and no rectal prolapse.  Stool was soft and 
brown with no bleeding, and perianal inflammation or redness was 
noted.  The examiner assessed internal and external hemorrhoids 
with no recurrence, and no effects on the Veteran's usual 
activities of daily living or employment.  See September 2009 VA 
Rectum and Anus Examination Report.

Further review of the evidence of record, including various 
private treatment records, reveals no other evidence regarding 
the Veteran's hemorrhoids symptomatology.
 
On review, the Board finds that an increased rating in excess of 
10 percent is not warranted for the Veteran's internal and 
external hemorrhoids.  The relevant evidence shows that on a 
September 2009 VA examination, the Veteran had no hemorrhoids 
present on the physical examination and complained of occasional 
rectal bleeding.  There was no acute bleeding, no fissures, and 
no loss of sphincter control.  As there is no evidence of 
persistent bleeding and secondary anemia, or fissures, the Board 
concludes that a rating for internal and external hemorrhoids in 
excess of 10 percent is not warranted.  

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular rating for the Veteran's service-connected 
hemorrhoids disability may be granted when it is demonstrated 
that the particular disability presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for assignment 
of an extraschedular rating commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected internal and 
external hemorrhoids disability with the established criteria 
found in the rating schedule.  As discussed in detail above, the 
Veteran's internal and external hemorrhoids symptomatology is 
fully addressed by the respective rating criteria under which 
such disability is rated.  There are no additional symptoms of 
his hemorrhoids disability that are not addressed by the rating 
schedule.  Therefore, the Board finds that rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology for his service-connected disability.  As such, 
the Board finds that the rating schedule is adequate to evaluate 
the Veteran's disability.  Further, the Board finds that there 
are no attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  In addition, the evidence fails to show that 
the disability picture created by the internal and external 
hemorrhoids is exceptional or unusual.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).  

The Board has also considered whether a staged rating is 
appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would warrant 
the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to his 
service-connected internal and external hemorrhoids disability.  
Further, in the September 2009 VA Rectum and Anus Examination 
Report, the examiner noted that there were no effects on the 
Veteran's usual activities of daily living or employment, and the 
Veteran has not argued otherwise.  Therefore, the Board finds 
that no further consideration of a TDIU is warranted.  

Legal Criteria and Analysis for Service Connection Claims 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including cardiovascular disabilities, to include 
atrial fibrillation, if manifest to a compensable degree within 
one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 
The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Residuals of Cystectomy for Bladder Cancer (Urostomy) Claim

The Veteran seeks service connection for residuals of a 
cystectomy for bladder cancer, claimed as urostomy, which he 
contends is  related to his service, to include history of 
smoking cigarettes in-service.  See April 2009 "Statement in 
Support of Claim," VA Form 21-4138.  

Initially, the Board notes that there is a current bladder cancer 
disability, diagnosed as bladder cancer, status-post cystectomy 
with urostomy, as reflected in an April 1989 Private Treatment 
Report from RTR Urology, a July 2000 Discharge Summary from 
Pulmonary Medicine of Venice, and a September 2009 VA Rectum and 
Anus Examination Report; thus, the threshold requirement for a 
service connection claim has been met.  

Although the Veteran has been diagnosed with bladder cancer, 
status-post cystectomy with urostomy, there is no true indication 
that his disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this regard, 
review of the Veteran's STRs is negative for any complaints, 
treatment, and or diagnoses of any bladder disability, to include 
bladder cancer.  

Post-service, the first indication of any complaints, treatment, 
and/or diagnoses of any bladder cancer disability is reflected in 
an April 1989 Private Treatment Report from RTR Urology, which 
includes diagnosis of a bladder neoplasm, dated approximately 
fifteen years post-service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, review of the Veteran's claims folder, including post-
service treatment records from April 1989 to April 2009, is 
negative for probative and positive medical nexus evidence 
revealing a relationship between the Veteran's bladder cancer, 
status-post cystectomy with urostomy disability and his service.  

The Board acknowledges the Veteran's argument that his bladder 
cancer, status-post cystectomy with urostomy disability is 
related to his in-service history of smoking cigarettes.  See 
April 2009 "Statement in Support of Claim," VA Form 21-4138.  
However, for a service connection claim based on the effects of 
tobacco products, as here, filed on or after June 9, 1998, there 
is an express prohibition against service connection for any 
disability resulting from injury or disease attributable to the 
use of tobacco-based products. 38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  In essence service connection for his bladder cancer, 
status-post cystectomy with urostomy disability attributable to 
his addiction to nicotine would not be available.  

Thus, based on the above evidence, the Veteran's service 
connection claim must fail.  Although there is medical evidence 
of a current disability, there is no evidence of in-service 
incurrence of a disease or injury and no medical evidence linking 
the current disability to that in-service disease or injury.  See 
Pond, 12 Vet. App. at 346; Hickson, 12 Vet. App. at 253. 

Atrial Fibrillation Claim

The Veteran seeks service connection for atrial fibrillation, 
which he maintains is related to his active service.  
Specifically, that he had palpitations in service.  On review of 
the record, the Board finds that service connection for atrial 
fibrillation is not warranted.  The medical evidence of record 
indicates that the Veteran is currently diagnosed with atrial 
fibrillation with controlled ventricular response, meeting the 
threshold requirement for service connection.  See Brammer, 3 
Vet. App. at 225.  See also May 2007 Private Treatment Report 
from South County Heart Center; September 2009 VA Heart 
Examination Report.  

Review of the Veteran's STRs includes complaints of heart 
palpitations and a sinus tachycardia in-service (see December 
1973 Electrocardiograph Report; December 1973 Report of Medical 
History; December 1973 Retirement Examination Report).  There are 
no other in-service complaints of heart palpitations and sinus 
tachycardia.  

There is also no evidence of any cardiovascular disability, to 
include atrial fibrillation, within the first post-service year.  
See 38 C.F.R. §§ 3.307, 3.309 (2009).  In fact, the first 
indication of any cardiovascular disability, to include atrial 
fibrillation, is reflected in a May 2007 Private Treatment Report 
from South County Heart Center, approximately thirty-three years 
post-service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, there is no evidence of a nexus between the Veteran's 
cardiovascular disability, to include atrial fibrillation, and 
his service.  In fact, the claims folder contains a negative 
medical nexus opinion.  In this regard, the Veteran underwent a 
C&P examination at the Bay Pines VAMC.  The examiner after review 
of the Veteran's claims file and physical examination, diagnosed 
atrial fibrillation with controlled ventricular response, and 
opined that the Veteran's atrial fibrillation is "less likely as 
not related to or a result of complaints in-service."  The 
examiner based his opinion on the fact that the Veteran's in-
service complaints of palpitations related to nervousness and 
anxiety.   The Veteran has not provided a medical nexus opinion 
to the contrary, and the evidence of record fails to reveal 
evidence showing a relationship between the Veteran's current 
atrial fibrillation with controlled ventricular response and his 
service.  

Conclusion

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically bladder pain, and/or heart problems, 
after the Veteran's discharge from service to warrant service 
connection under such theory.  See 38 C.F.R. § 3.303(b).  In this 
regard, as noted, review of the Veteran's post-service treatment 
records indicate that his aforementioned disabilities are not 
related to his service, he did not seek any treatment post-
service for many years after discharge from service, and the 
Veteran has not argued that he suffered any other problems with 
such disabilities during the period of discharge from service 
until his first post-service treatment in 1984 (bladder), 1997 
(sleep apnea), and 2007 (heart).  Absent a finding of a 
relationship between the Veteran's bladder cancer and atrial 
fibrillation disabilities and his service or continuity of 
symptomatology related to service, there is no basis to grant 
service connection.

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his aforementioned disabilities are related 
to his military service.  The Veteran advances that his current 
disabilities are related to his service, including in-service 
history of smoking, and in-service complaints of sleep problems 
and palpitations.  The Veteran is competent to report his 
symptomatology during service.  However, such statements are not 
credible because review of the medical evidence of record reveals 
that his disabilities are not related to his service, and he did 
not seek any treatment post-service until many years after 
discharge from service.

The Board concludes that residuals of cystectomy for bladder 
cancer (claimed as urostomy), and atrial fibrillation, were not 
incurred in or aggravated by service.  The benefit-of-the-doubt 
doctrine has been considered; however, as the 
preponderance of the evidence is against the claims, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see 
also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to an increased rating in excess of 10 percent 
disabling for service-connected internal and external hemorrhoids 
is denied.

Entitlement to service connection for residuals of cystectomy for 
bladder cancer (claimed as urostomy) is denied.

Entitlement to service connection for atrial fibrillation is 
denied.


REMAND

The Veteran also seeks an increased rating in excess of 10 
percent disabling for his service-connected pilonidal cyst, post-
operative, disability.  He also seeks service connection for 
partial laryngectomy (removal of vocal cords and the ability to 
speak) due to larynx cancer (also claimed as a result of 
herbicide exposure), residuals of right and left neck dissection, 
and sleep apnea.  He also applied to reopen his service 
connection claim for bilateral hearing loss.  Although the Board 
regrets additional delay, based on review of the record further 
development is necessary prior to adjudicating the claims on the 
merits.

Increased Rating Claim for Pilonidal Cyst

The Board notes that under the schedule of ratings for the skin, 
scars other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801, 7802, 7804, and 7805.  Diagnostic Code 
7801 applies to burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are deep and nonlinear.  The 
area or areas of such scar must be at least 6 square inches (39 
square centimeters) but less than 12 square inches (77 square 
centimeters) for a compensable rating.  Note (1) under that code 
provides a deep scar is one associated with underlying soft 
tissue damage.  Note (2) under that code provides that if 
multiple qualifying scars are present, assign a separate 
evaluation for each affected extremity based on the total area of 
the qualifying scars that affect that extremity.  38 C.F.R. § 
4.118 (2009).  

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other 
causes, not of the head, face, or neck, that are superficial and 
nonlinear in an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent evaluation, which is 
the maximum elevation under this code.  Note (1) under that code 
provides a superficial scar is one not associated with underlying 
soft tissue damage.  Note (2) under that code provides that if 
multiple qualifying scars are present, assign a separate 
evaluation for each affected extremity based on the total area of 
the qualifying scars that affect that extremity.  Id.

Under Diagnostic Code 7804, one or two scars that are unstable or 
painful warrant a 10 percent evaluation.  Three or four scars 
that are unstable or painful warrant a 20 percent evaluation.  
Note (1) to Diagnostic Code 7804 provides that an unstable scar 
is one where, for any reason, there is frequent loss of covering 
of skin over the scar.  38 C.F.R. § 4.118 (2009).

Diagnostic Code 7805 provides that other scars (including linear 
scars) and other effects of scars evaluated under diagnostic 
codes 7800, 7801, 7802, and 7804 require the evaluation of any 
disabling effect(s) not considered in a rating provided under 
diagnostic codes 7800-04 under an appropriate diagnostic code.  
38 C.F.R. § 4.118 (2009).

Review of the evidence of record reveals that the Veteran last 
underwent a VA examination of his service-connected pilonidal 
cyst, post-operative, disability in September 2009.  The Board 
finds that the medical evidence of record, specifically the 
September 2009 VA Scars Examination Report, is insufficient for 
the Board to render a decision on the severity of the Veteran's 
pilonidal cyst disability.  In this regard, the September 2009 
examiner failed to indicate the degree of limitation of 
function/motion of the area affected by the pilonidal cyst (in 
this case, the Veteran's lumbar spine) or any other disabling 
effects of the service-connected pilonidal cyst.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2009).  The Board notes that the 
examiner discussed the degree of limitation of function/motion of 
the Veteran's various neck scars, but did not discuss the degree 
of limitation of function/motion caused by the Veteran's 
pilonidal cyst.  See September 2009 VA Scars Examination Report.  
Thus, the Board finds that a more contemporaneous VA examination 
is needed in order to assess the current severity of the 
Veteran's service-connected  pilonidal cyst disability.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the veteran's claim.  38 C.F.R. § 4.2 (2009).  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1) (2009).

Service Connection Claims

In addition to the Veteran's theory of service connection on a 
direct basis for partial laryngectomy due to larynx cancer, the 
Veteran also claims that such disability is the result of his in-
service herbicide exposure.  

In service connection claims involving herbicide agent exposure 
as a result of service in Vietnam, any of the eleven diseases 
listed in 38 C.F.R. § 3.309(e) may be presumed to have been 
incurred in-service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307.  "Service in Vietnam" includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
208), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) 
(where the Court held that VA's requirement that a claimant must 
have been present within the land borders of Vietnam at some 
point in the course of duty in order to be entitled to the 
presumption of herbicide exposure and service connection 
constitutes a permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).     

Here, the Veteran is currently diagnosed with laryngeal cancer, 
status-post partial laryngectomy with no recurrence, which is one 
the eleven diseases listed in 38 C.F.R. § 3.309(e).  However, 
review of the evidence of record is unclear as to whether the 
Veteran served in Vietnam.  Specifically, the Veteran's various 
DD-214 forms include notation of foreign service; however, such 
notations do not include where the Veteran's foreign service 
occurred.  Further review of the record reveals that the 
Veteran's service personnel records are not associated with the 
claims folder.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  This 
duty includes obtaining pertinent service records identified by 
the Veteran or which would help substantiate his claim.  Id.  As 
such, the AMC/RO should obtain the Veteran's service personnel 
records.  If such records are unavailable, the AMC/RO should 
obtain and associate with the claims folder a formal finding from 
the NPRC that such records are unavailable.  

In addition, the Veteran's remaining claims, that of entitlement 
to service connection for residuals of right and left neck 
dissection, and sleep apnea, are  found to be inextricably 
intertwined with the issue remanded herein.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  Specifically, the evidence of 
record reveals that his residuals of right and left neck 
dissection is secondary to his laryngeal cancer, status-post 
partial laryngectomy disability, and that the sleep apnea may 
also be secondary to the laryngeal cancer. See the September 2009 
VA Scars Examination Report.  Thus, action on the secondary 
service connection claims for residuals of right and left neck 
dissection and sleep apnea are deferred pending resolution of the 
service connection claim for laryngeal cancer, status-post 
partial laryngectomy.   

New and Material Evidence Claim

By way of history, the Veteran initially filed a service 
connection claim for bilateral hearing loss in July 1987.  In a 
December 1987 rating decision, the RO denied the Veteran's 
service connection claim for bilateral hearing loss because he 
had no current hearing loss disability and his STRs were negative 
for complaints, treatment, or diagnoses of any hearing loss 
disability.  The Veteran did not appeal this decision.  

In January 2009, the Veteran filed an application to reopen his 
service connection claim for bilateral hearing loss.  This issue 
is currently on appeal.

Review of the evidence of record indicates that the Veteran was 
treated for hearing loss and fitted for hearing aids at the VA 
Outpatient Clinic in Sarasota, Florida.  See January 2009 Type-
Written Statement from the Veteran (Claim); April 2009 Type-
Written Statement from the Veteran.  He also indicated that he 
saw a private doctor at a local hearing aide center in Venice, 
Florida, for treatment of his hearing loss disability.  See April 
2009 Type-Written Statement from the Veteran.  The VA and private 
treatment records identified by the Veteran may support his 
application to reopen the service connection claim for bilateral 
hearing loss and ultimately substantiate his service connection 
claim, and review of the evidence of record reveals that these 
records are not associated with the Veteran's claims folder.  

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's complete treatment records from the 
Sarasota VA Outpatient Clinic and from the private hearing aide 
center in Venice, Florida, regarding the Veteran's hearing loss 
disability should be obtained and associated with the claims 
file.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran 
and request that he identify all present 
treatment for his hearing loss disability, 
to include treatment from the private 
hearing aide center in Venice, Florida.  
The Veteran should be allowed the 
opportunity to submit these records himself 
or to provide VA authorization to obtain 
any records so identified.  Any additional 
medical records so obtained shall be 
associated with the Veteran's VA claims 
folder. 

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder shall contain documentation 
of the attempts made.  The Veteran and his 
representative shall also be informed of 
the negative results, and should be given 
an opportunity to obtain the records.

2.  The AMC/RO shall also obtain the 
Veteran's VA treatment records regarding 
his hearing loss disability from the VA 
Outpatient Clinic in Sarasota, Florida, 
and associate these records with the 
claims folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder shall contain documentation 
of the attempts made.  The Veteran and his 
representative shall also be informed of 
the negative results, and shall be given 
an opportunity to obtain the records.  

3.  The AMC/RO shall also obtain and 
associate with the claims file, through 
the appropriate channels, the Veteran's 
complete service personnel records.  

To the extent there is any attempt to 
obtain records, including any unsuccessful 
attempts, the claims file must contain 
documentation of the attempts made.  The 
Veteran and his representative shall also 
be informed of the negative results, and 
should be given an opportunity to obtain 
the records.    

4.  If the Veteran is confirmed to have 
service in Vietnam or other area where 
herbicides are known to have been used or 
released, the RO/AMC shall take whatever 
additional development action is necessary 
to afford the Veteran a full and fair 
adjudication of his claims of entitlement 
to service connection for laryngeal cancer 
residuals, residuals of right and left neck 
dissection, and sleep apnea.

The Veteran shall be afforded a VA 
examination to determine the current nature 
and extent of his service-connected 
pilonidal cyst, post-operative. 

The claims folder shall be reviewed by the 
examiner prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in conjunction 
with the examination.

The examiner shall identify the nature and 
severity of all current manifestations of 
such service-connected disability.  The 
examiner should also discuss whether the 
Veteran's pilonidal cyst scar is 
superficial, unstable, and painful on 
examination.  The examiner is asked to 
specifically address any limitations to the 
lumbar spine and any other disabling effects 
that are a result of his pilonidal cyst, 
post-operative, disability.  

4.  Upon completion of the above-requested 
development, the RO shall readjudicate the 
Veteran's increased rating claim for 
pilonidal cyst, post-operative; service 
connection for laryngeal cancer residuals; 
residuals of right and left neck 
dissection; and sleep apnea; and the issue 
of whether new and material evidence has 
been received to reopen a service 
connection claim for bilateral hearing 
loss, and if so, whether service 
connection is warranted.  All applicable 
laws and regulations should be considered.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


